PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/963,258
Filing Date: 26 Apr 2018
Appellant(s): OLIVER, Glen, Andrew



__________________
Jon Birmingham
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 27 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 16 November 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding Mahlich, appellant urges that the filter element is downstream from the beverage substance and the bottom of the capsule base is where the outlet opening is formed and thus opposite of the claimed capsule structure.  Appellant further appears to further urge with respect to Mahlich using the term “cohesively connected” the entire periphery of the filter element of Mahlich would be required to be completely sealed to and remain in contact with the capsule base.  Similarly to the above, appellant also urges that the combination of Mahlich in view of van der Lijn could not possibly result in the claimed subject matter because the filter element is downstream from the beverage substance and the bottom of the capsule base is where the outlet opening is formed and thus opposite of the claimed capsule structure.  These urgings are not deemed persuasive.  
Appellant’s claims are not directed to a method of using the capsule to prepare a beverage but to the capsule itself, which is to say that an apparatus or device, in this case a capsule, must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device, here a capsule, is and not what the capsule does.  If the body of a claim fully and intrinsically sets forth all the limitations of 
In reciting “cohesively connected” Mahlich is not disclosing the entire periphery of the filter element is required to be cohering, cleaving, or sticking to the base of the capsule since as defined cohesion merely requires a part of something to be cleaving or sticking together, which in this case is not necessarily the entire periphery of the filter element.
	Appellant urges that as described in the present application, a screen positioned as claimed can counteract substance counter flow, such that beverage trying to exit the inlet instead of the outlet, and allow for injected fluid to bypass the screen before containing the beverage substance and the flow can be directed through peripheral areas.  Appellant further urges that limitations regarding the manner in which the capsule is used would not constitute an intended use.  These urgings are not deemed persuasive as here appellant is urging limitations not found in the claims.  With respect to appellant’s urging that limitations regarding the manner in which the capsule is used not directed to a method of using the capsule but to the capsule itself and that the capsule, must be distinguished from the prior art in terms of structure rather than function.  
	Appellant urges that the combination of Mahlich in view of van der Lijn would not be an obvious design choice in that the function of the capsule would be different from that of the claimed capsule because the filter, that is the screen element, would be downstream of the flow direction of appellant’s claimed capsule.  This urging is not found persuasive and again it is to be noted that the claims are directed to the structure of the capsule and not a method by which the capsule would be used to produce a beverage.
	Finally, appellant urges that Mahlich teaches away from the combination of Mahlich in view of van der Lijn in that Mahlich discloses that the filter element, i.e. screen, would be cohesively connected to the capsule base.  This urging is not deemed persuasive.  
	Again, in reciting “cohesively connected” Mahlich is not disclosing the entire periphery of the filter element is required to be cohering, cleaving, or sticking to the base of the capsule since, as defined, cohesion merely requires a part of something to be cleaving or sticking together, which in this case is not necessarily the entire periphery of the filter element.  Thus it is seen that Mahlich in teaching a way, that is a different way, is not seen to be teaching away from appellant’s claimed invention at all.  In fact, if Mahlich had taught all of the limitations of appellant’s claimed invention a 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHAIM A SMITH/Examiner, Art Unit 1791                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792
                                                                                                                                                                                                        /DIANA DUDASH/
Primary Examiner 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.